FILED
                                                                                   Apr 09, 2020
                                                                                   03:10 PM(CT)
                                                                                    TENNESSEE
                                                                               WORKERS' COMPENSATION
                                                                                  APPEALS BOARD

            TENNESSEE BUREAU OF WORKERS’ COMPENSATION
               WORKERS’ COMPENSATION APPEALS BOARD

William Barnes                                 ) Docket No. 2018-05-1127
                                               )
v.                                             ) State File No. 53470-2018
                                               )
Jack Cooper Transport Co., et al.              )
                                               )
                                               )
Appeal from the Court of Workers’              ) Heard March 24, 2020, at Knoxville
Compensation Claims                            )
Dale A. Tipps, Judge                           )

                  Affirmed in Part, Reversed in Part, and Remanded

In this interlocutory appeal, the employee reported that his left knee gave way while he
was climbing a ladder at work. The employee had suffered a work-related injury to his
left knee several years before when his employer had workers’ compensation coverage
with a different insurer. The employee also had been diagnosed with pre-existing
osteoarthritis in his left knee unrelated to his work injuries. One physician testified that
the employee’s current need for a total knee arthroplasty was caused primarily by his pre-
existing osteoarthritis. Another physician opined that the most recent work accident
caused an exacerbation of his pre-existing osteoarthritis. The trial court concluded the
employee is likely to prevail at trial in proving the need for a total knee arthroplasty arose
primarily from the most recent work accident, and it ordered the employer to authorize
treatment, including any recommended surgery. The employer and its current insurer
have appealed. We affirm the trial court’s decision to the extent it orders the employer to
provide reasonable and necessary medical benefits causally related to the most recent
work injury. However, we reverse the trial court’s order compelling the employer and its
current insurer to authorize the total knee arthroplasty, and we remand the case.

Presiding Judge Timothy W. Conner delivered the opinion of the Appeals Board in which
Judge David F. Hensley and Judge Pele I. Godkin joined.

A. Allen Grant, Nashville, Tennessee, for the appellants, Jack Cooper Transport Co. and
National Interstate Ins. Co.

Richard L. Dugger, Shelbyville, Tennessee, for the employee-appellee, William Barnes

Sara E. Barnett, Jackson, Tennessee, for the appellee, Continental Indemnity Co.

                                              1
                          Factual and Procedural Background

       William Barnes (“Employee”), a fifty-year-old resident of Marshall County,
Tennessee, worked for Jack Cooper Transport (“Employer”) as a truck driver for
approximately twenty-four years. It is undisputed that Employee had experienced
problems with his left knee since at least 1998, when he complained of “some popping in
his knee.” In 2007, Employee complained of pain in his left knee after bumping it
against a truck rail. In 2011, a physician noted “mild activity in the medial left knee” that
was “most likely . . . related to degenerative joint disease.”

       In February 2013, Employee was climbing a ladder on the side of a transport truck
when he felt a pop and pain in his left knee. The accident was treated as compensable,
and his benefits were paid by Employer’s insurer at the time, Continental Indemnity
Company (“Continental”). Employee was diagnosed with a medial meniscal tear with
underlying degenerative changes, and he underwent surgical repair in June 2013. The
treating physician at that time, Dr. Jason Haslam, concluded the medial meniscal tear was
causally related to the work accident but that Employee’s underlying degenerative
changes were pre-existing and not related to the work accident. Employee’s claim for
workers’ compensation benefits was settled in February 2014, and his right to causally-
related future medical benefits remained open.

       Following his 2013 work injury, Employee returned to work for Employer. He
had been released to work by Dr. Haslam without restrictions. He returned to the same
job performing the same tasks as before the 2013 accident. He denied having any
problems after returning to work until mid-2018. On July 10, 2018, Employee reported
another incident while climbing a ladder to secure vehicles to a trailer for transport.
Employee explained that as he neared the top of the ladder, his left knee “gave out and
collapsed.” He was able to finish tying down the vehicles, and he made his delivery.
However, he claimed that operating the clutch in his truck increased the symptoms in his
left knee. After completing his delivery, Employee reported the incident to Employer.

        Employee was first seen at a Concentra facility where he was diagnosed with a left
knee strain. He was referred for two weeks of physical therapy and was released to
return to work with restrictions. A July 25, 2018 MRI was interpreted as showing a strain
of the anterior cruciate ligament, and Employee was referred to an orthopedic specialist.
Thereafter, Employer provided a panel of orthopedic specialists, and Employee selected a
physician. However, the physician Employee selected declined to evaluate or treat him.
As a result, Employee was instructed to select from the remaining two physicians. He
requested another physician to replace his original selection on the panel but was not
provided a third option. He then selected Dr. Blake Garside, an orthopedic surgeon.

       In his September 5, 2018 report, Dr. Garside reviewed Employee’s reported
history of left knee problems and his description of the most recent work accident. Dr.

                                             2
Garside noted the July 25 MRI, which he described as revealing “interval worsening and
progression of the degenerative change, most pronounced in his medial and
patellofemoral compartments.” Dr. Garside concluded Employee “appears to have
exacerbated his pre-existing left knee osteoarthritis.” He prescribed anti-inflammatory
medication and recommended a knee injection, which he administered at that visit. Dr.
Garside discussed the possibility of a total knee replacement, which he explained “would
be a procedure performed for his pre-existing left knee osteoarthritis.”

      In the report of Employee’s second visit on October 3, 2018, Dr. Garside
expounded on his causation opinions as follows:

       He has worked in the same position for 23 years. His current symptoms in
       my opinion represent exacerbation of his pre-existing osteoarthritis. If the
       history provided by [Employee] is correct, it is likely that his current
       osteoarthritis represented posttraumatic osteoarthritis from his previous
       work injuries. I do not have any of his previous records available for our
       review.

       As a result of the opinions expressed by Dr. Garside, Employer and its current
insurer, National Interstate Insurance Company (“National”), denied Employee’s request
for authorization of the total knee replacement. It asserted Employee’s need for the
surgery did not arise primarily from the 2018 work accident but was related to
Employee’s pre-existing osteoarthritis. Thereafter, Employer sent Dr. Garside a request
to review records from Employee’s prior left knee treatment. In an April 1, 2019 letter to
Employer’s counsel, Dr. Garside opined as follows:

       In my opinion, the last incident of July 10, 2018, did not contribute more
       than 50% in causing the need for [Employee] to undergo a total knee
       arthroplasty and the July 10, 2018[] incident did not contribute more than
       50% in causing his current left knee issues, which are related to preexisting
       left knee osteoarthritis.

       In December 2018, Employee sought treatment on his own at Seven Springs
Orthopaedic & Sports Medicine, the same practice where he had treated in 2013. In a
December 5, 2018 report, the providers are listed as Brian Masterson, PA-C and Brant
Bell, PA-C; however, the end of the record bears the names Jason Jones, M.D., Joe
Wieck, M.D., and Jim Renfro, M.D. 1 In a subsequent report dated September 16, 2019,
the provider is listed as Brian Masterson, PA-C, but the end of the report bears the name
Jason Jones, M.D. In this report, the provider stated as follows:


1
  The physicians’ names are typed at the end of the report, but there is no signature or anything to
designate an official electronic signature.
                                                 3
        The patient hurt his knee while working on July 10, 2018. He had an
        exacerbation of pre-existing arthritis and sought our care on December 5,
        2018. His attorney has sent us a letter inquiring about this being a new
        injury or previous injury. In my medical opinion, I believe this is a new
        injury that exacerbated a pre-existing condition. It is hard to determine the
        extent of the injury. However, he was previously doing well by his report
        up until re-injury.

        Thereafter, on November 4, 2019, Dr. Jones issued a letter that bears his signature.
In it, he described both the 2013 and the 2018 work accidents. He then opined:

        It is my opinion the second injury is the cause of his ongoing pain despite
        having underlying osteoarthritis since the first injury[,] which was remedied
        surgically. He ultimately needs a total knee arthroplasty and I would agree
        with Dr. Garson [sic] on his treatment plan. He clearly is in need of
        surgical intervention and will likely not get sustained relief from
        conservative measures. At this point, I believe his second injury is the
        cause of his ongoing pain, which was an exacerbation of osteoarthritis.

       Employee filed a request for an expedited hearing, asking the trial court to order
Employer to authorize medical treatment including the total knee arthroplasty. Attorneys
for both National and Continental appeared and argued their clients’ respective
positions. 2 Thereafter, the trial court determined Employee was likely to prevail at trial
in showing that the most recent work accident caused a compensable aggravation of his
pre-existing left knee condition, and that Dr. Jones’s causation opinion was “more
persuasive.” As a result, it ordered Employer to provide “medical treatment made
reasonably necessary by [Employee’s] July 10, 2018 injury, including any recommended
surgery.” Employer and National have appealed.

                                         Standard of Review

       The standard we apply in reviewing a trial court’s decision presumes that the
court’s factual findings are correct unless the preponderance of the evidence is otherwise.
See Tenn. Code Ann. § 50-6-239(c)(7) (2019). When the trial judge has had the
opportunity to observe a witness’s demeanor and to hear in-court testimony, we give
considerable deference to factual findings made by the trial court. Madden v. Holland
Grp. of Tenn., Inc., 277 S.W.3d 896, 898 (Tenn. 2009). However, “[n]o similar

2
 The hearing transcript indicates that one attorney appeared on behalf of Employer and National, and
another attorney appeared on behalf of Continental. Although a motion to dismiss Continental was
pending at the time of the expedited hearing, the trial court stated it would not address that motion as part
of the expedited hearing. Employee’s counsel advised the court that Employee had no objection to
Continental’s counsel participating in the expedited hearing. Counsel for Employer and National did not
object to Continental’s counsel participating in the hearing.
                                                     4
deference need be afforded the trial court’s findings based upon documentary evidence.”
Goodman v. Schwarz Paper Co., No. W2016-02594-SC-R3-WC, 2018 Tenn. LEXIS 8, at
*6 (Tenn. Workers’ Comp. Panel Jan. 18, 2018). Similarly, the interpretation and
application of statutes and regulations are questions of law that are reviewed de novo with
no presumption of correctness afforded the trial court’s conclusions. See Mansell v.
Bridgestone Firestone N. Am. Tire, LLC, 417 S.W.3d 393, 399 (Tenn. 2013). We are
also mindful of our obligation to construe the workers’ compensation statutes “fairly,
impartially, and in accordance with basic principles of statutory construction” and in a
way that does not favor either the employee or the employer. Tenn. Code Ann. § 50-6-
116 (2019).

                                          Analysis

       Employer identified three issues on appeal, which we combine and restate as
follows: (1) whether the trial court erred in determining the panel of physicians offered to
Employee was invalid; and (2) whether the trial court erred in accepting Dr. Jones’s
opinions over those of Dr. Garside and in concluding Employee is likely to prevail at trial
in proving the need for a total knee replacement arose primarily from the July 10, 2018
work injury.

                Selection of Panel Physician/Presumption of Correctness

        When a work injury is reported, an employer is required to “designate a group of
three (3) or more independent reputable physicians . . . if available in the injured
employee’s community or, if not so available, in accordance with subdivision (a)(3)(B),
from which the injured employee shall select one (1) to be the treating physician.” Tenn.
Code Ann. § 50-6-204(a)(3)(A)(i) (2019). Further, the law specifically addresses the
situation in which a selected physician declines to accept the employee as a patient:

       If any physician . . . included on a panel provided to an employee under this
       subsection declines to accept the employee as a patient for the purpose of
       providing treatment to the employee for his workers’ compensation injury,
       the employee may either select a physician from the remaining
       physicians . . . included on the initial panel . . . or request that the employer
       provide an additional choice . . . to replace the physician . . . who refused to
       accept the injured employee as a patient for the purpose of treating the
       employee’s workers’ compensation injury.

Tenn. Code Ann. § 50-6-204(a)(3)(G). Thus, the law is clear that it is the employee, not
the employer, who has the option of requesting a replacement physician on a panel under
circumstances where the physician originally selected declines to accept the employee as
a patient. Here, Employer initially provided Employee with a proper panel, but the


                                              5
doctor Employee selected declined to accept Employee as a patient. At the expedited
hearing, Employee testified as follows:

      Q:     Okay. Did the insurance carrier at that time give you a panel?

      A:     They sent me down – the insurance company sent me a panel of
             three doctors. . . . And I picked Dr. Moore. And then I think it was
             two days prior . . . they e-mailed us back and said, you need to pick
             another doctor because Dr. Moore will not take your case. So we
             already reviewed all three of the doctors on panel, and we liked Dr.
             Moore because of the reviews he got. And so I asked the insurance
             company, I said, Hey, I need to get another pick. I e-mailed her
             back, and I said, I’d like to have another doctor added since you took
             one away. And she said, we already gave you a panel of three; you
             have to pick now. So we picked Dr. Garside.

      Q:     Okay. So they took the one you picked away and told you [that] you
             had to pick from the two?

      A:     Yes.

        Employer does not dispute that Employee was not offered a third option after the
original physician declined to accept Employee as a patient. Instead, Employer argues
that, while there were ultimately only two physicians on the panel, Employee
nevertheless made a selection from the panel. Therefore, according to Employer, the
selected physician should be deemed the authorized treating physician whose causation
opinion is entitled to a presumption of correctness pursuant to Tennessee Code Annotated
section 50-6-102(14)(E) (2019). We disagree. Instead, we conclude Employer’s panel
was rendered defective by its unwillingness to offer a replacement physician when
requested to do so by Employee under the circumstances presented in this case. As a
result, Dr. Garside, although designated by Employer as an authorized treating physician,
was not selected from a valid panel pursuant to section 50-6-204(a)(3), and his causation
opinion is not entitled to a presumption of correctness as described in section 50-6-
102(14)(E).

                    Expert Medical Opinions and Evidence of Causation

      We have previously addressed the analysis of claims hinging on an alleged
aggravation of a pre-existing condition as follows:

      Determining the compensability of an alleged work-related aggravation of a
      preexisting, degenerative medical condition has long been a source of
      difficulty under Tennessee’s Workers’ Compensation Law. The general

                                           6
       assembly has, in recent years, sought to clarify this issue through statutory
       amendments.

       ....

       [A]s part of the 2013 Workers’ Compensation Reform Act, the general
       assembly . . . amended the definition of “injury”:

              “Injury” and “personal injury” mean an injury by
              accident, . . . or cumulative trauma conditions . . . arising
              primarily out of and in the course and scope of employment,
              that causes death, disablement, or the need for medical
              treatment of the employee; provided that:

              (A) An injury . . . shall not include the aggravation of a
              preexisting disease, condition or ailment unless it can be
              shown to a reasonable degree of medical certainty that the
              aggravation arose primarily out of and in the course and
              scope of employment.

Miller v. Lowe’s Home Centers, Inc., No. 2015-05-0518, 2015 TN Wrk. Comp. App. Bd.
LEXIS 40, at *7-9 (Tenn. Workers’ Comp. App. Bd. Oct. 21, 2015) (quoting Tenn. Code
Ann. § 50-6-102(14) (emphasis added)). We concluded in Miller that “an employee can
satisfy the burden of proving a compensable aggravation if: (1) there is expert medical
proof that the work accident contributed more than fifty percent (50%) in causing the
aggravation, and (2) the work accident was the cause of the aggravation more likely than
not considering all causes.” Id. at *13. In addition, when the dispute centers on a request
for medical treatment, the burden at an expedited hearing is on the employee to show he
or she is likely to prevail at trial in proving that the work injury “contributed more than
fifty percent (50%) in causing the . . . need for medical treatment, considering all causes.”
Tenn. Code Ann. § 50-6-102(14)(C).

       Moreover, in Miller, we addressed the definitions of the terms “aggravation” and
“exacerbation” in a medical context. Id. at *14-15. We noted that although the American
Medical Association’s Guides to the Evaluation of Permanent Impairment defines those
terms differently, the General Assembly did not adopt or acknowledge those definitions
in Tennessee’s workers’ compensation statutes. Id. at *15. We also noted that
physicians often use those terms interchangeably. Id. Therefore, when analyzing
medical evidence, we conclude it is necessary to consider the relevant medical records
and expert opinions in their entirety in an effort to understand the intended meaning of
those terms as used by any particular physician.



                                             7
        It is well-established that, when faced with competing expert medical opinions,
“trial courts are granted broad discretion in choosing which opinion to accept, and we
will not disturb that decision absent an abuse of discretion.” Jimenez v. Xclusive Staffing
of Tenn., LLC, No. 2016-06-2377, 2017 TN Wrk. Comp. App. Bd. LEXIS 45, at *6
(Tenn. Workers’ Comp. App. Bd. Aug. 7, 2017). A trial court abuses its discretion when
it causes an injustice to the party challenging the decision by (1) applying an incorrect
legal standard, (2) reaching an illogical or unreasonable decision, or (3) basing its
decision on a clearly erroneous assessment of the evidence. State v. Ostein, 293 S.W.3d
519, 526 (Tenn. 2009); Konvalinka v. Chattanooga-Hamilton Cnty. Hosp. Auth., 249
S.W.3d 348, 358 (Tenn. 2008); Doe 1 ex rel. Doe 1 v. Roman Catholic Diocese of
Nashville, 154 S.W.3d 22, 42 (Tenn. 2005). Moreover, we are charged with reviewing
deposition testimony and documentary evidence de novo. See Brees v. Escape Day Spa
& Salon, No. 2014-06-0072, 2015 TN Wrk. Comp. App. Bd. LEXIS 5, at *16 (Tenn.
Workers’ Comp. App. Bd. Mar. 12, 2015) (“[T]he trial court occupies no better position
than this Appeals Board in reviewing and interpreting documentary evidence.”). Also,
when the trial court’s determination is challenged on appeal, we must determine where
the preponderance of the evidence lies. See Tenn. Code Ann. § 50-6-239(c)(7).

       In the present case, the authorized treating physician, Dr. Garside, concluded that
Employee’s need for a total knee arthroplasty arose primarily from his pre-existing
osteoarthritis. More precisely, Dr. Garside stated:

       In my opinion, the last incident of July 10, 2018, did not contribute more
       than 50% in causing the need for [Employee] to undergo a total knee
       arthroplasty and the July 10, 2018[] incident did not contribute more than
       50% in causing his current left knee issues, which are related to preexisting
       left knee osteoarthritis.

Although we have concluded Dr. Garside’s opinion was not entitled to a presumption of
correctness, we note that his opinion is unequivocal and must be weighed against other
expert opinions offered during the expedited hearing.

        In comparison, the expert opinions offered by Employee in support of his position
are problematic. First, it is unclear from the medical records of Seven Springs
Orthopaedics whether a physician was actually expressing the medical opinions
contained in those records. The providers were identified as physician’s assistants. 3
There is no indication in the medical records that a physician independently expressed or
adopted the opinions contained in those records. Indeed, Employee was unable to testify
definitively whether he actually saw a physician during his visits at that practice.

3
 A physician’s assistant, like a nurse practitioner, is not qualified under our laws to offer an expert
opinion on medical causation. See Adiole v. Logan Senior Care, LLC, No. 2018-06-0451, 2019 TN Wrk.
Comp. App. Bd. LEXIS 78, at *6 (Tenn. Workers’ Comp. App. Bd. Dec. 16, 2019).
                                                  8
       Second, the one document produced by Employee that was signed by a physician,
Dr. Jones’s November 4, 2019 letter, did not contain an unequivocal opinion supporting
Employee’s claim. Instead, Dr. Jones opined that the most recent work accident was “the
cause of his ongoing pain.” He described the incident as causing an “exacerbation of
osteoarthritis” and agreed a total knee arthroplasty was needed. However, he neither
opined that the exacerbation of Employee’s pre-existing osteoarthritis was the primary
cause of the need for the total knee arthroplasty, considering all causes, nor did he use
words to that effect. See Tenn. Code Ann. § 50-6-102(14)(C).

       It is well-settled that in cases where the employee alleges an aggravation of a pre-
existing condition, evidence of a mere increase in pain caused by a work accident, with
no accompanying evidence that the work accident advanced the severity of the pre-
existing condition or caused an anatomic change in that condition, is insufficient to
support a finding of compensability. See, e.g., Berdnick v. Fairfield Glade Comm’y Club,
No. 2016-04-0328, 2017 TN Wrk. Comp. App. Bd. LEXIS 32, at *12 (Tenn. Workers’
Comp. App. Bd. May 18, 2017); Fly v. Travelers Ins., No. W2011-01215-WC-WCM-
WC, 2012 Tenn. LEXIS 642, at *7 (Tenn. Workers’ Comp. Panel Sept. 20, 2012).
Furthermore, in order for pain to constitute a compensable aggravation of a pre-existing
condition, there must be evidence that the pain itself was disabling. See Hill v. Eagle
Bend Mfg., 942 S.W.2d 483, 488 (Tenn. 1997).

        In the present case, Employee’s expert, Dr. Jones, opined that the most recent
work accident was the cause of Employee’s ongoing pain and exacerbated his pre-
existing osteoarthritis. But there is no opinion from Dr. Jones that the exacerbation
advanced Employee’s pre-existing osteoarthritis, that the work accident caused an
anatomic change in his pre-existing condition, or that the pain Dr. Jones described was,
itself, disabling. There is also no evidence that the need for a total knee arthroplasty
arose primarily from the most recent work accident when all causes were considered.
Moreover, the record contains no evidence as to: (1) whether Dr. Jones ever examined
Employee; (2) whether Dr. Jones supervised the examinations of Employee performed by
the physician’s assistants; (3) whether Dr. Jones adopted the findings and opinions
expressed by the physician’s assistants in the medical records; or (4) even whether Dr.
Jones is, in fact, a board-certified orthopedic surgeon.

        By contrast, Dr. Garside testified unequivocally that the most recent work accident
was not the primary cause of the need for a total knee arthroplasty. It is undisputed that
Dr. Garside examined Employee on two occasions, and Dr. Garside’s deposition
testimony makes clear that he is a board-certified orthopedic surgeon who specializes in
the treatment of knees and shoulders and who performs seventy-five to one hundred knee
replacements each year. Under such circumstances, we cannot conclude that the
preponderance of the medical evidence supports the trial court’s decision to credit the
opinions of Dr. Jones over those of Dr. Garside. In addition, we conclude the trial court’s
decision to rely on Dr. Jones’s opinions was an abuse of discretion under these

                                            9
circumstances because its decision was based on a “clearly erroneous assessment of the
evidence,” Ostein, 293 S.W.3d at 526, causing an injustice to Employer.

       Finally, the trial court relied heavily on Employee’s lay testimony indicating that
he suffered from none of his current left knee symptoms before the July 10, 2018
accident. The court concluded this testimony was persuasive and credible. While we
agree an employee’s lay testimony is relevant and material to the issue of medical
causation, it is not enough to support an order for medical benefits in the absence of
corroborating expert proof. Scott v. Integrity Staffing Solutions, No. 2015-01-0055, 2015
TN Wrk. Comp. App. Bd. LEXIS 24, at *12 (Tenn. Workers’ Comp. App. Bd. Aug. 18,
2015). For the reasons discussed above, we conclude the trial court erred in concluding
Employee’s lay testimony and the opinions expressed by Dr. Jones outweighed the
unequivocal testimony of Dr. Garside with respect to the need for a total knee
replacement surgery.

       Before concluding, we note that, in its expedited hearing order, the trial court
ordered Employer to provide Employee “with medical treatment made reasonably
necessary by his July 10, 2018 injury, including any recommended surgery.” (Emphasis
added). The court then stated, “Dr. Garside shall continue as the authorized treating
physician.” As discussed above, we believe the trial court erred in accepting the
causation opinion of Dr. Jones over that of Dr. Garside. On the other hand, we agree
Employee is entitled to reasonable and necessary medical treatment causally related to
the July 10, 2018 work accident. However, the evidence presented at the expedited
hearing does not support an order compelling Employer and its current insurer to
authorize the total knee arthroplasty at this time.

                                       Conclusion

        For the foregoing reasons, we affirm the trial court’s decision to the extent it
orders Employer and National to provide reasonable and necessary medical care causally
related to the most recent work accident, but we reverse the trial court’s order to the
extent it compels Employer and National to authorize the total knee arthroplasty. The
case is remanded and costs are taxed to Employer.




                                           10
                 TENNESSEE BUREAU OF WORKERS’ COMPENSATION
                   WORKERS’ COMPENSATION APPEALS BOARD

William Barnes                                        )      Docket No. 2018-05-1127
                                                      )
v.                                                    )      State File No. 53470-2018
                                                      )
Jack Cooper Transport Co., et al.                     )
                                                      )
                                                      )
Appeal from the Court of Workers’                     )      Heard March 24, 2020, at Knoxville
Compensation Claims                                   )
Dale A. Tipps, Judge                                  )

                                   CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the Appeals Board’s decision in the referenced
case was sent to the following recipients by the following methods of service on this the 9th day
of April, 2020.


 Name                              Certified   First Class   Via   Via     Sent to:
                                   Mail        Mail          Fax   Email
 Richard L. Dugger                                                   X     rldugger65@hotmail.com
 A. Allen Grant                                                      X     agrant@eraclides.com
 Sara E. Barnett                                                     X     saraebarnett@spraginslaw.com
 Dale A. Tipps, Judge                                                X     Via Electronic Mail
 Kenneth M. Switzer, Chief Judge                                     X     Via Electronic Mail
 Penny Shrum, Clerk, Court of                                        X     penny.patterson-shrum@tn.gov
 Workers’ Compensation Claims




Olivia Yearwood
Clerk, Workers’ Compensation Appeals Board
220 French Landing Dr., Ste. 1-B
Nashville, TN 37243
Telephone: 615-253-1606
Electronic Mail: WCAppeals.Clerk@tn.gov